Citation Nr: 1821526	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a bilateral arm disability.

3.  Entitlement to service connection for a bilateral knee disability as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a bilateral foot disability as secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to one or more service-connected disabilities.  

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to one or more service-connected disabilities.

7.  Entitlement to an increased rating for sinusitis, currently evaluated as noncompensable prior to April 22, 2014; 10 percent disabling from April 22, 2014, to March 7, 2016; and 30 percent disabling beginning March 8, 2016.

8.  Entitlement to an increased rating for lumbar spine degenerative disc disease, currently evaluated as 10 percent disabling prior to June 25, 2007, and 40 percent disabling beginning June 25, 2007.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1973 and from April 1974 to April 1977, in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In a December 2015 decision, in pertinent part, the Board denied the claim for an increased rating for a lumbar spine disability and remanded claims for service connection for traumatic brain injury (TBI), sleep apnea, acid reflux, neck, bilateral arm, bilateral knee, and bilateral foot disabilities, and an increased rating for sinusitis.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated the portion of the Board's decision that denied an increased rating for a lumbar spine disability and remanded the matter back to the Board for additional consideration and readjudication.  The Court affirmed the remainder of the appeal.  

In a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for TBI.  The RO's grant of service connection for this issue constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The issues of service connection for neck and bilateral arm disabilities, and an increased rating for a lumbar spine disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability is not caused or aggravated by his service-connected lumbar spine disability.  

2.  The Veteran's bilateral foot disability is not caused or aggravated by his service-connected lumbar spine disability.

3.  The Veteran sleep apnea did not manifest during active service and there is no indication that it is causally related to his active service.

4.  The Veteran's sleep apnea is not caused or aggravated by a service-connected disability.  

5.  Resolving reasonable doubt in his favor, the Veteran's GERD was incurred during active service.  

6.  Prior to April 22, 2014, the Veteran's sinusitis was not manifested by one or two incapacitating episodes per year or three to six incapacitating episodes per year.

7.  Beginning April 22, 2014, the Veteran's sinusitis was manifested by three or more incapacitating episodes per year or more than six non-incapacitating episodes per year.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).

3.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

4.  The criteria for service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

5.  Prior to April 22, 2014, the criteria for a compensable rating for sinusitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (2017).

6.  Beginning April 22, 2014, the criteria for a 30 percent, but no higher, rating for sinusitis have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6510 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A.  Bilateral Knee and Foot Disabilities

The Veteran claims that his bilateral knee and foot disabilities are secondary to his service-connected lumbar spine disability.  On his November 2010 claim, he stated that "the pain radiates from my back down to the right side of my legs and toes."  A March 2010 VA examination report indicates that he complained of back pain and flare-ups, which "resulted in making his body very sensitive to touch to include feet, ankles, knees and hips."

The reports of the March 2013 VA examinations indicate that the Veteran was diagnosed with bilateral knee arthritis and bilateral foot degenerative arthritis with plantar spurs.  The examiner opined that the pain the Veteran was experiencing appeared to be from his lumbar spine disability.  With regard to the arthritis itself, the examiner opined that it was less likely than not related to his back condition by any pathophysiological relationship and that the knee and foot arthritis was unrelated and separate from the back condition.

In December 2015, the Board noted that the examiner failed to provide an opinion regarding aggravation and remanded matter to obtain an additional VA medical opinion. 

A VA examiner reviewed the claims file and provided opinions in March 2016 and February 2017.  She indicated that the Veteran's bilateral knee and foot disabilities were not aggravated by his lumbar spine disability, noting that he reported being able to walk two miles at a clinic examination dated in October 2015 and there was no worsening of the severity in the feet and knees.  She also noted that anatomically and physiologically, there was no connection between the lumbar spine laminectomy and the development of or the worsening of the arthritis in his knees or feet. 

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's service-connected lumbar spine disability caused or aggravates his bilateral knee and foot arthritis.  To the extent he experiencing radicular pain in his knees and feet, the Board notes that he is service connected for sciatica in his lower extremities.   

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

For these reasons, the Board finds that service connection for bilateral knee and foot disabilities is not warranted.

B.  Sleep Apnea

The Veteran maintains that his obstructive sleep apnea is directly related to service and/or secondary to his service-connected lumbar spine disability with sciatica of the lower extremities and posttraumatic stress disorder (PTSD).  For the reasons explained below, the Board finds that service connection is not warranted.

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnosis related to sleep apnea.

The report of a March 2013 VA examination notes that the Veteran had a diagnosis of obstructive sleep apnea and that the onset was 2007.  It was noted that he used a CPAP machine with complete relief of his symptoms.  The examiner opined that the Veteran's sleep apnea was not related to his service-connected PTSD or back pain, noting that sleep apnea is caused by physical obstruction of the oropharynx.  

In October 2013, the Veteran submitted a case study published in the Journal of Psychosomatics entitled "Posttraumatic Stress Disorder and Obstructive Sleep Apnea."  The report involved a case of a man whose PTSD symptoms abated when his sleep apnea was successfully treated.  The article suggested that the reduction of the number of arousals during sleep and of excessive daytime somnolence, whether they are secondary to sleep apnea or another condition, should be emphasized in the treatment of PTSD and urged further study.  

The Veteran also submitted an article from the website http://sleep-medicine.advanceweb.com entitled "Sleep Problems, PTSD Widespread Following Sept. 11."  The article reported an increased prevalence of sleep disorders and PTSD following the September 11 terrorist attacks.  The article noted research that suggested that patients with PTSD also often have sleep-disordered breathing (SDB).  The researcher indicated that he believed respiration was the key and that if a patient's stress goes on long enough, he could develop instability of the airway.  He stated, "The critical pressure of closing seemed to be altered and soon [the patient] develops subtle or maybe obvious breathing disturbances.  Then, over time, SDB could arise."

In December 2015, the Board remanded the issue for an additional VA medical opinion that addressed the articles submitted by the Veteran.

In March 2016, a VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  The examiner noted that there was medical literature showing increased prevalence of obstructive sleep apnea in Veteran diagnosed with PTSD but that there was no medical literature showing a mechanism or causation of such.  Instead, the examiner indicated that they were co-occurring conditions rather than a causative condition.  Regarding aggravation, the examiner noted that the Veteran continued to use his CPAP and had no worsening of symptoms. 

Based on the foregoing, the Board finds that the most competent and probative evidence fails to demonstrate that the Veteran's sleep apnea manifested during service or is otherwise related to active service or a service-connected disability.  The first complaints and objective evidence of sleep apnea occurred many years after service.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the VA examiners opined that the Veteran's sleep apnea was not caused or aggravated by his service-connected back disability and/or PTSD.  The examiners considered and addressed the relevant evidence of record, noting the articles submitted by the Veteran only suggested that there is a correlation between PTSD and sleep apnea.  

With regard to medical treatise evidence, such evidence "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical articles submitted by the Veteran are not accompanied by the medical opinion of a medical profession.  Additionally, they fail to demonstrate with any degree of certainty that the Veteran's PTSD caused or permanently aggravated his sleep apnea.  The first article indicated that PTSD symptoms may be helped by treatment for sleep apnea, but did not suggest that PTSD can cause or aggravate sleep apnea.  The second article noted that individuals with PTSD have an increased prevalence of sleep breathing disorders.  One researcher stated that he believed respiration might be a factor and suggested a possible causal connection; however, his statements were merely speculative and lack the degree of certainty sufficient to provide a basis for service connection.  

The Board has also considered the lay evidence of record.  The Veteran is competent to describe what he has personally observed or experienced; however, the ultimate question of etiology in this case extends beyond an immediately observable cause-and-effect relationship and is beyond the competence of a lay witness.  In any event, the Board finds that the specific, reasoned opinions of the VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise upon which they relied to form their opinions, and they provided rationale for the conclusions reached.

In this case, the weight of the evidence is against finding that the Veteran's sleep apnea was caused or aggravated by a service-connected disability.  

C.  GERD

The Veteran asserts that his GERD was incurred during military service, is secondary to the medications used to treat his service-connected lumbar spine disability and/or PTSD, or is secondary to PTSD itself.  Resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

The Veteran's service treatment records indicate that in March 1975, he complained of stomach and chest pains.  On examination, he had upper center quadrant abdominal pain with referral of right side pain.  The impression was upper respiratory infection and epigastritis.  A November 1976 annual report of medical examination indicates that his abdomen and viscera were normal.  

During an April 1980 VA examination, the Veteran stated that he had had a 5-6 year history of stomach problems, which was treated with pills during service.  He reported that he had had an upper GI series six months ago, which was interpreted as negative.  An endoscopy was performed and the impression was possible peptic ulcer disease, mild.

A February 1999 treatment record indicates that the Veteran complained of severe dyspepsia and chest pain.  It was noted that cardiac work up was negative.  He tested positive for H. Pylori and was treated.  He was then started on a GERD protocol.  

A VA treatment record dated in February 2001 notes that the Veteran complained of GERD problems after running out of his medication.  A November 2001 VA treatment record indicates that endoscopy of the upper gastrointestinal tract was negative.  Subsequent VA treatment records show that GERD was stable on medication.

A March 2013 VA examination indicates that the Veteran complained of a 40-year history of GERD.  In May 2013, a VA examiner opined that the Veteran's GERD was not related to the medications he used to treat his service-connected lumbar spine disability and PTSD and was not caused by or a progression of the abdominal pain/epigastritis noted during service.  

A March 2016 VA examiner also opined that the Veteran's GERD was not related to in-service reports of stomach problems and the 1975 diagnosis of epigastritis.  The examiner explained that epigastritis is an inflammation of the stomach, while GERD is a condition whereby stomach contents reflux into the esophagus.  The examiner stated that they were two entirely different conditions and that epigastritis resolved, as noted on a separation examination.  The examiner also opined that the Veteran's GERD was not aggravated by medications used to treat the Veteran's lumbar spine disability and PTSD, noting that GERD had been stable.  

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's GERD manifested during service.  Service treatment records note complaints of stomach and chest pain.  In 1980, the Veteran reported having a 5-6 year history of stomach problems.  Later records show similar complaints of chest and stomach pain and a diagnosis of GERD.  Although there is evidence against the claim, the Board finds the lay and medical evidence indicate that GERD at least as likely as not manifested during his military service.  Resolving reasonable doubt in his favor, the Board finds that service connection is warranted.  

As the Board is granting service connection on a direct basis, the assertions regarding secondary service connection need not be addressed.

II. Increased Rating - Sinusitis

The Veteran's sinusitis has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  A noncompensable rating has been assigned prior to April 22, 2014; a 10 percent rating from April 22, 2014 to March 7, 2016; and a 30 percent rating beginning March 8, 2016.

Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a noncompensable rating is awarded for sinusitis detected by X-ray only.  A 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. 4.97, Diagnostic Codes 6510-6514.

This appeal arises from an August 2009 claim for a total disability rating based on individual unemployability (TDIU).

A July 2009 VA treatment record indicates the Veteran reported having long standing problems with his sinuses.  He stated that he was currently doing reasonably well.  It was noted that he has some seasonal sinus headaches.

A July 2010 VA treatment record indicates that the Veteran complained of a sore throat.  On examination, it was noted that he had clear sinus drainage.  

An August 2010 VA examination indicates that the Veteran complained of a history of itchy, watery eyes, and runny nose.  He denied a history of recurrent chronic sinus infections requiring antibiotics.  On examination, his nose revealed normal appearing mucosa.  There was no evidence of significant nasal obstruction present.  There was no mucopus in the nose or nasopharynx, no nasal crusting, and no nasal polyps.  The diagnoses were history of allergic rhinitis and sinusitis.  

During an April 2011 VA examination, the Veteran reported a long history of itchy, watery eyes, and postnasal drainage and congestion.  He stated that over the past year or two, he had had no history of recurrent sinus infections.  He stated that his current medications included Flunisolide and Loratadine.  On physical examination, there was evidence of minimal, if any, mucosal edema and no evidence of significant nasal obstruction.  There was no mucopus in the nose or nasopharynx.  There were no nasal polyps and no crusting.  

An April 22, 2014, VA treatment record indicates that the Veteran complained of a four day history of sinus pain, otalgia, sore throat, swollen glands, and sore back from coughing.  On physical examination, there was mild erythema of the throat, and maxillary tenderness.  The assessment was acute bronchitis/sinusitis.  He was prescribed a Z-pak, Tessalon, and Guiatuss.

A July 2014 VA treatment record indicates that the Veteran complained of sinus infection.  His symptoms included swollen left eye, itching, and nasal drainage.  It was noted that he was seen in April with the same symptoms and treated for bronchitis/sinusitis with a Z-pak, Tessalon, and Guiatuss.  On physical examination, there was maxillary sinus tenderness.  The assessment was acute sinusitis.  He was given a 10-day supply of Augmentin and scheduled for a CT scan.  An August 2014 CT scan was unremarkable except for very mild mucosal thickening of the left maxillary sinus.  

A September 2014 VA treatment record indicates that the Veteran reported experiencing headaches and sinus pressure behind his eyes.  He also stated that he his teeth and gums hurt at times and that he had some drainage down his throat and coughed up yellow mucus.  It was recommended that he try to rinse his sinuses and continue to use flunisolide spray.

In a September 2014 written statement, the Veteran reported that he uses medication and sprays on a daily basis.  He stated that he experiencing eye itching and drainage, which ran down his face constantly interfering with his eyesight.  He stated he also had drainage down his throat and coughed up mucus daily.  He stated that he experienced sinus pressure and headaches, that his ears and teeth hurt, and that his face swelled up several times a year.  

In an October 2015 written statement, the Veteran indicated that his condition had changed since he was last evaluated.  He stated that he had been prescribed cetirizine to threat his sinus condition and that he used medication to manage his symptoms each day.  He stated that his symptoms included headaches at least once per week, eye drainage, itching in his ears, nose drainage, pain in his sinuses and eyes, and blurred vision.  He stated he also experienced front, back, and side pain in his head and sinuses, particularly when moving.  He stated he had crusting and used a nasal rinse twice a day to lessen the crusting.  In addition to his day-to-day symptoms, he stated that he had severe episodes that he could not manage with his daily medications and treatments.  He stated that he had these symptoms several times a year and that he contacts his doctor who prescribes antibiotics.  

A December 2015 VA optometry record notes that the Veteran had chronically itchy eyes due to allergies and sinusitis.  

During a March 2016 VA examination, the Veteran stated that he experienced a history of swelling of his sinuses, pain in his ears, swelling of his gums, eye swelling, sore throat, swollen lymph nodes, and blurry visions.  He stated that his symptoms would lead to infection and that he was treated many times for sinusitis.  Over the past year, he stated that he used nasal sprays, allergy tablets, and rinsed his sinuses twice daily to alleviate his symptoms.  The examiner noted that the Veteran had episodes of sinusitis with headaches, pain of affected sinus, tenderness of affected sinus, purulent discharge, and crusting.  The examiner reported that headaches occurred every couple of days above the eyes, below and in the ears, and the back of head intermittently.  It was also noted that the Veteran had purulent discharge from the nose and ears and crusting of his eyes daily.  The Veteran reported experiencing seven or more non-incapacitating episodes over the previous 12 months and indicated that he had endoscopic surgery in the mid-1980s.  On physical examination, the Veteran's nose was clear, patent, and without polyps.  There was no drainage in his throat.  There was tenderness to palpation of the maxillary sinuses.  The left ear canal was normal; the right ear canal was reddened.  External ears were normal.  

A July 2016 VA treatment record reflects that the Veteran reported experiencing a lot trouble with nasal allergies, with both runny and stuff nose.  He stated that he had a recent sinus infection with bilateral fascial pain and yellow drainage.  He reported that he was treated with azithromycin and that it helped.  

A March 2017 VA treatment record indicates that the Veteran reported experiencing "terrible" allergies for three months with runny nose, stuffy nose, and itchy eyes.  He was evaluated in the emergency department for chest pain and a maxillary sinus infection, which was treated with doxycycline.  He stated that he was not sure if the doxycycline helped much.  The physician noted that the continuous of use of over the counter decongestant spray may have made his symptoms worse and advised him to taper off of and completely discontinue use.  

During the appeal period and prior to April 22, 2014, the evidence does not indicate the Veteran experienced incapacitating episodes of sinusitis.  In August 2010 and April 2011, he denied experiencing recurrent sinus infections and there are no treatment records documenting infection during this time period.  Although he reported experiencing some symptoms, including seasonal headaches, the evidence does not indicate that he experienced three to six non-incapacitating episodes of sinusitis in a 12-month period, characterized by headaches, pain, and purulent discharge or crusting.  The April 2011 VA examination indicated only minimal, if any, mucosal edema, but no other characteristic symptoms of sinusitis.  For these reasons, the Board finds that a compensable rating is not warranted prior to April 22, 2014.

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted beginning April 22, 2014.  Given the medical evidence of sinus infections treated with antibiotics beginning in April 2014 and the lay evidence of worsening symptoms, the Board finds that the Veteran's sinusitis symptomatology is most equivalent to the criteria for a 30 percent rating, but no higher.  The Board does not find that a higher, 50 percent rating is warranted at any point during the appeal.  The evidence has not shown near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Accordingly, with resolution of reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating for sinusitis is warranted beginning April 22, 2014; however, the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to April 22, 2014, or a rating greater than 30 percent beginning April 22, 2014.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for GERD is granted.

Prior to April 22, 2014, a compensable rating for sinusitis is denied.

Beginning April 22, 2014, a 30 percent rating, but no higher, for sinusitis is granted.
REMAND

The Board notes that additional development is required before the remaining claims on appeal are decided.

With regard to the Veteran's claim for service connection for neck and bilateral arm disabilities, he states that he injured his neck in a helicopter crash in 1969.  During that same incident, he sustained injury to his lumbar spine for which he is currently service-connected.  He maintains that he was paralyzed for a period of time afterwards and hospitalized for about one month in Ben Thuy.  Although his service treatment records have been obtained and appear to be complete, there are no records related to any hospitalization during his service.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.e.

With regard to the Veteran's claim for an increased rating for a lumbar spine disability, in a February 2017 Memorandum Decision, the Court determined that the Board failed to provide adequate reasons or bases for its determination that the functional loss resulting from the disability was not equivalent to the limitations imposed by unfavorable ankylosis.  

The most recent VA spine examination was conducted in March 2013.  However, this examination report does not include detailed range of motion findings or findings regarding functional loss, per the recent precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26   (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups). 

Based on the foregoing, the Board finds that a remand is necessary for an additional VA examination to address the severity of the Veteran's service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service following a helicopter crash in 1969, including from the facilities located in Ben Thuy.  

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work. 

The examiner should also state whether the functional impairment resulting the Veteran's lumbar spine disability, including during flare-ups, is equivalent to unfavorable ankylosis.

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.  Based on any new evidence received, if an additional VA examination and/or medical opinion is needed to address the Veteran's neck and bilateral arm disabilities, one should be obtained.

5.  Then, readjudicate the claims on appeal.  If a decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


